Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was injured playing baseball in a team sponsored by his employer, the Dahlstrom Metallic Door Co. The team was a member of the Industrial League of Jamestown. An award has been made and the issue is whether the case falls within Matter of Wilson v. General Motors Corp. (298 N. Y. 468) and must be reversed; or within Matter of Tedesco v. General Elec. Co. (305 N. Y. 544) and be affirmed. We are of opinion the substantial criteria of employer-sponsored athletic activity laid down in the latter decision is in this record. The team was composed entirely of employees of the employer; the expenses of the team, consisting of the cost of uniforms, equipment and entry fee, were paid by the employer, which required that all equipment be returned to it. The name of the employer was lettered on each uniform, and jackets had similar lettering. The name of the employer was used by the team, which appeared in press announcements and in other announcements; and in a year (1958) in which there had been a strike in the plant, no team was organized. A sufficient control by the employer; and of benefit to the employer from the team, are thus demonstrated. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.